Citation Nr: 1147404	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ankle disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right wrist disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left great toe disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease of the right ankle.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for a left great toe disorder.

9.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from June 1975 to October 1996, with periods of active duty for training in June 1979, August 1982, August 1992, and September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the right ankle issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The decision herein reopens the claims for service connection for disorders of the left ankle, lumbar spine, right wrist, and left great toe.  As will be seen below, the record suggests that the lumbar spine disorder may have been aggravated by the service-connected degenerative joint disease of the right ankle.  Thus, the reopened issue has been recharacterized as stated on the title page.  The remaining issues, including service connection for the above disorders, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a left ankle disorder and denied service connection for lumbar spine, right wrist, and left great toe disorders.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal. 

2.  The additional evidence received since the October 2007 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claims for service connection for left ankle, lumbar spine, right wrist, and left great toe disorders. 


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a left ankle disorder and denied service connection for lumbar spine, right wrist, and left great toe disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received since the October 2007 rating decision to reopen the previously denied claims for service connection for left ankle, lumbar spine, right wrist, and left great toe disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Regarding the Veteran's claims to reopen, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to these issues, such error was harmless and will not be further discussed.  


Claims to Reopen

The RO originally denied service connection for a twisted left ankle in a March 1980 rating decision.  The RO notified the Veteran of that decision and apprised her of her procedural and appellate rights, but she did not initiate an appeal.  Therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran attempted to reopen her claim in September 2006.  In a July 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a twisted left ankle.  In an October 2007 rating decision, the RO again determined that new and material evidence had not been received to reopen the claim.  The RO notified the Veteran of each decision and apprised her of her procedural and appellate rights, but she did not initiate an appeal with respect to either decision.  Therefore, those decisions are final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Also in the July 2007 rating decision, the RO denied service connection for a back injury, right wrist injury, and left great toe injury.  The RO continued the denials in the October 2007 rating decision.  As found above, the Veteran did not initiate an appeal with either decision, and those decisions are final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's claims to reopen the previously denied claims for service connection were received in July 2008.  Because the Veteran's claims to reopen service connection were filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its October 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a twisted left ankle.  The RO noted that, although there was evidence of in-service injury, no medical evidence had been submitted and thus there remained no evidence of a current left ankle disorder.

Upon reviewing the evidence received since the October 2007 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, the Veteran's statements and testimony indicate that she has had problems with her left ankle since the in-service injury, and VA treatment notes reflect persistent or recurrent symptoms of disability.  

Thus, presuming the credibility of this evidence, the statements and testimony provide lay evidence of continuity of symptomatology and the medical evidence indicates a current disability.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Also in its October 2007 rating decision, the RO denied service connection for a back injury, right wrist injury, and left great toe injury.  With respect to each disorder, the RO acknowledged that there was evidence of an in-service injury but noted that there was no evidence of a chronic disability in service or evidence of a current disability. 

Upon reviewing the evidence received since the October 2007 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  Specifically, the Veteran's statements and testimony indicate that she has had problems with her back, right wrist, and left great toe since the in-service injuries, and VA treatment notes reflect persistent or recurrent symptoms of disabilities.  

Thus, presuming the credibility of this evidence, the statements and testimony provide lay evidence of continuity of symptomatology and the medical evidence indicates current disabilities.  This evidence is new, not cumulative, and relates directly to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for disorders of the lumbar spine, right wrist, and left great toe are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 




ORDER

As new and material evidence has been received, the previously denied claim for service connection for a left ankle disorder is reopened.  To this extent the appeal is granted. 

As new and material evidence has been received, the previously denied claim for service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease of the right ankle, is reopened.  To this extent the appeal is granted. 

As new and material evidence has been received, the previously denied claim for service connection for a right wrist disorder is reopened.  To this extent the appeal is granted. 

As new and material evidence has been received, the previously denied claim for service connection for a left great toe disorder is reopened.  To this extent the appeal is granted. 


REMAND

Before addressing the merits of the issues concerning service connection, the Board finds that additional development of the evidence is required. 

The Veteran has not been provided proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 
& Supp. 2011).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Although the RO acknowledged receipt of her claims in a February 2009 letter, the letter does not advise her of the information and evidence needed to substantiate her claims for service connection.  Thus, the RO should provide this notice on remand.  Specific to the lumbar spine disorder, a June 2008 VA treatment note reflects that the pain in her ankles (of which only the right is currently service-connected) may exacerbate the pain in her back.  Thus, the issue of secondary service connection has been raised, and appropriate notice should be provided.

As noted above, the medical evidence suggests that the Veteran's lumbar spine disorder may have been aggravated by her service-connected degenerative joint disease of the right ankle.  Thus, the RO should obtain a medical opinion that addresses this point.

With respect to the service-connected degenerative joint disease of the right ankle, in an August 2010 statement, the Veteran stated that she had been fitted for a brace at the Bay Pines VA Medical Center (VAMC) two months earlier.  During the May 2011 Board hearing, she testified that she had been prescribed a walker a couple months earlier.  In this regard, the record contains treatment notes from the above VAMC only through July 2009.  Thus, the RO should obtain updated records of treatment from the Bay Pines VAMC.  In addition, as the above statements indicate that her disability may have worsened since the last VA examination, conducted in July 2009, the RO should afford her a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her representative a VCAA notice letter on the claims for service connection, in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to service connection for a lumbar spine disorder, the letter should provide notice on the secondary service connection aspect of the claim pursuant to 38 C.F.R. § 3.310 (2011).  The letter should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any records adequately identified by the Veteran.  

Obtain all outstanding records of treatment for the right ankle from the Bay Pines VAMC since August 2009.

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature, extent, and severity of her degenerative joint disease of the right ankle.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the right ankle disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the right ankle or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner should indicate the effect the Veteran's service-connected right ankle disability has on her ability to obtain and maintain gainful employment.  

Finally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disorder has been aggravated beyond natural progression by her service-connected degenerative joint disease of the right ankle.  In making this determination, the examiner is to consider the June 2008 VA treatment note indicating that the pain in her ankles (of which only the right is currently service-connected) may exacerbate the pain in her back.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the appellant is required until she receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


